EXHIBIT 10.1

 

RBS CITIZENS, NATIONAL ASSOCIATION    CREDIT AGREEMENT

This Credit Agreement is made this 2nd day of July, 2008, by and between the
following parties:

RBS Citizens, National Association (the “Bank”), a national banking association
having a principal place of business at 28 State Street, Boston, Massachusetts
02109; and

Cybex International, Inc. (the “Borrower”), a New York corporation duly
organized and having a principal place of business at 10 Trotter Drive, Medway,
Massachusetts 02053;

in consideration of the mutual covenants and benefits to be derived herefrom.

W I T N E S S E T H:

SECTION 1. DEFINITIONS AND RULES OF INTERPRETATION

1.1 Definitions. All capitalized terms used in this Agreement, any Related
Agreement (as hereinafter defined) or in any certificate, report or other
document made or delivered pursuant to this Agreement (unless otherwise defined
therein) shall have the meanings assigned to them below.

Account means account #1303352505 maintained by the Bank in the name of the
Borrower.

Accounts and Accounts Receivable include, without limitation, “accounts” and
“accounts receivable” as such terms are defined in the Uniform Commercial Code.

Advance and Advances means the loans made by the Bank to the Borrower pursuant
to the Revolving Credit Facility.

Affiliate means any person, corporation or other entity which directly or
indirectly controls, or is controlled by, or is under common control with the
Borrower or any Subsidiary.

Agreement means this Credit Agreement, as it may be amended, modified,
supplemented or restated from time to time.

Applicable Margin means (i) with respect to the Revolving Credit Facility, for
any LIBOR Rate Loans and any LIBOR Advantage Rate Loans, plus one and
one-quarter (1.25%) percent per annum, and for any Prime Rate Loans, less one
(1.00%) percent per annum, and (ii) with respect to the Unused Fee, one quarter
of one (.25%) percent per annum.

Bank shall have the meaning given such term in the Preamble of this Agreement.

Borrower shall have the meaning given such term in the Preamble of this
Agreement.



--------------------------------------------------------------------------------

Business Day means:

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in Boston,
Massachusetts;

(b) when such term is used to describe a day on which a borrowing, payment,
prepaying, or repaying is to be made in respect of any LIBOR Rate Loan or any
LIBOR Advantage Rate Loan, any day which is: (i) neither a Saturday or Sunday
nor a legal holiday on which commercial banks are authorized or required to be
closed in New York City; and (ii) a London Banking Day; and

(c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Rate Loan or any LIBOR
Advantage Rate Loan, any day which is a London Banking Day.

Capital Assets means assets that in accordance with GAAP are required or
permitted to be depreciated on a balance sheet.

Capital Expenditures means, for any period, the aggregate amount of all
expenditures for the acquisition, construction, improvement, replacement or
purchase of Capital Assets and Intangible Assets, including, but not limited to,
expenditures under Capital Leases.

Capital Leases means capital leases, conditional sales contracts and other title
retention agreements relating to the purchase or acquisition of Capital Assets.

Cash Taxes means all Income Tax liabilities incurred and paid by the Borrower
during the applicable period.

Collateral shall have the meaning ascribed thereto in the Security Agreement.

Control shall be deemed to exist if any person, entity or corporation, or
combination thereof shall have possession, directly or indirectly, of the power
to direct the management or policies of the Borrower and shall be deemed to
include UM Holdings Ltd. and its Affiliates, and any person or group which
acquires, directly or indirectly, a greater percentage of the voting stock of
the Borrower than UM Holdings Ltd. and its Affiliates hold at such time.

Current Maturity of Long-Term Debt (“CMLTD”) means the current maturity of
long-term Indebtedness paid during the applicable period, including, but not
limited to, amounts required to be paid during such period under Capital Leases.

Cybex UK means Cybex International UK Limited, a United Kingdom corporation,
with a principal place of business at Oak Tree House, Atherstone Road, Measham,
Derbyshire, DE12 7EL England.

Debt Service Coverage Ratio means, during the applicable period, that quotient
equal to (A) the aggregate of (i) EBITDA, minus (ii) Dividends or
S-distributions, minus (iii) unfinanced Capital Expenditures; divided by (B) the
sum of (i) Interest and (ii) Current Maturity of Long-Term Debt and (iii) Cash
Taxes; that is,

 

  

EBITDA - Dividends - unfinanced Cap X

      Interest + CMLTD + Cash Taxes   



--------------------------------------------------------------------------------

Default shall have the meaning given such term in Section 9 of this Agreement.

Default Rate shall have the meaning given such term in Section 3.4 hereof.

Dividends means, for the applicable period, the aggregate of all amounts paid
(without duplication) as dividends, distributions or owner withdrawals, and
includes any purchase, redemption or other retirement of any shares or other
ownership interest directly or indirectly through a Subsidiary or otherwise and
includes return of capital to shareholders, partners or members.

Domestic Eligible Receivables means such of the Borrower’s Eligible Receivables
which are owed by account debtors whose principal place of business is in the
United States.

EBITDA (“EBITDA”) means, for the applicable period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Net Income for such
period

plus: (a) the following to the extent deducted in calculating such Net Income:

(i) consolidated interest charges for such period,

(ii) the provision for federal, state, provincial, local and foreign income
taxes payable by the Borrower and its Subsidiaries for such period,

(iii) the amount of depreciation and amortization expense deducted in
determining such Net Income,

(iv) non-cash charges for stock based compensation, and

(v) non-cash extraordinary and unusual or non-recurring writedowns or writeoffs

minus (b) any extraordinary , unusual, non-recurring or non-operating gains;

all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis.

Eligible Inventory means that portion of Borrower’s Inventory comprised of raw
materials and finished goods and products (excluding work in process) valued at
the lower of cost or market value, excluding (i) the Borrower’s Inventory
located at: (a) any location outside of the United States or any public
warehouse for which the Bank has not been furnished an inventory agreement in a
form reasonably acceptable to the Bank, (b) any fulfillment house or (c) with
any co-packers or (ii) Inventory comprised of manuals, packaging materials or
promotional items, and less any amounts reserved for by the Borrower (excluding
reserves relating to excluded inventory categories) on its most recent financial
statements.

Eligible Receivables means such of the Borrower’s Accounts and Accounts
Receivable as arise in the ordinary course of the Borrower’s business for goods
sold and/or services rendered by the Borrower, which Accounts and Accounts
Receivable have been determined by the Bank to be satisfactory and have been
earned by performance and are owed to the Borrower by such of the



--------------------------------------------------------------------------------

Borrower’s trade customers as the Bank determines to be satisfactory, in the
Bank’s sole reasonable discretion in each instance. Eligible Receivable shall
not include the following Accounts and Accounts Receivable:

(a) any which is evidenced by promissory notes or chattel paper (unless
otherwise agreed to by the Bank in its sole and absolute discretion);

(b) any which is owed by employees or Affiliates of the Borrower;

(c) any which is more than sixty (60) days old as measured from due date;

(d) [Intentionally Omitted.];

(e) any which arises out of any sale made on a “bill and hold,” dating, bonded,
or delayed shipping basis;

(f) any as to which the account debtor holds or is entitled to any claim,
counterclaim, set off, or chargeback, or which constitutes retainage;

(g) any which is subject to a lien in favor of any person or entity other than
the Bank;

(h) any amount which in the aggregate exceeds $300,000 which is owed by the
United States federal government unless properly perfected with an assignment of
claims in accordance with applicable law;

(i) any on which the Bank does not have a properly perfected first security
interest;

(j) any which are due from any single account debtor if more than fifty percent
(50%) of the aggregate amount of all Accounts Receivable owing from such account
debtor is more than sixty (60) days old as measured from due date; and

(k) any which the Bank in its reasonable discretion considers unacceptable for
any reason.

Events of Default shall have the meaning given such term in Section 9 of this
Agreement.

Foreign Eligible Receivables means such of the Borrower’s Eligible Receivables
which are owed by account debtors whose principal place of business is not in
the United States.

Funding Date means the      day of July, 2008.

Generally Accepted Accounting Principles (“GAAP”) means generally accepted
accounting principles in the United States of America, as from time to time in
effect; provided, however, that for purposes of compliance with this Agreement
and the related definitions, GAAP means such principles as in effect on the date
of the preparation and delivery of the financial statements described in
Section 6.1 and consistently followed, without giving effect to any subsequent
changes other than changes consented to in writing by the Bank.



--------------------------------------------------------------------------------

Guarantor means Cybex UK and any other Person who may become a Guarantor of the
Borrower’s obligations to the Bank.

Guaranty shall have the meaning given such term in Section 3.9 of this
Agreement.

Hedging Contracts means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and the Bank and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.

Hedging Obligations means, with respect to the Borrower, all liabilities of the
Borrower to the Bank under Hedging Contracts.

Indebtedness means all obligations that in accordance with GAAP should be
classified as liabilities upon a balance sheet or to which reference should be
made by the footnotes thereto.

Indemnified Person shall have the meaning given that term in Section 10.6 of
this Agreement.

Intangible Assets means the sum of Indebtedness due from Affiliates,
Subsidiaries, officers, directors, employees or shareholders and related
parties, plus assets that in accordance with GAAP are properly classifiable as
intangible assets, including, but not limited to, goodwill, franchises,
licenses, patents, trademarks, trade names and copyrights.

Interest Payment Date means: (a) as to any Prime Rate Loan, the first Business
Day of the calendar month which follows the date such Prime Rate Loan, as
applicable, was advanced by the Bank and on the like day of each calendar month
thereafter; (b) as to any LIBOR Advantage Rate Loan, initially, the 2nd day of
August, 2008, and thereafter the numerically corresponding date of each month,
provided that if a month does not contain a day that numerically corresponds to
the date of the Interest Payment Date, the Interest Payment Day shall be last
day of such month; and (c) as to any LIBOR Rate Loan with an Interest Period of
three months or less, the last Business Day of such Interest Period, and as to
any LIBOR Rate Loan having an Interest Period longer than three months, each
Business Day which is three months (or a whole multiple thereof) after the first
day of such Interest Period, and the last day of such Interest Period, provided
that if a month does not contain a day that numerically corresponds to the date
of the Interest Payment Date, the Interest Payment Date shall be the last
Business Day of such month.

Interest Period means:

for any Prime Rate Loan, consecutive periods of one (1) day each;

for any LIBOR Advantage Rate Loan (Interest Periods for which may also be
referred to as “LA Interest Periods”), initially, the period commencing as of
the date of this Agreement (the “Start Date”) and ending on the numerically
corresponding date one month later and thereafter each corresponding period
ending on the day of such month that numerically corresponds to the Start Date,
and if an Interest Period is to end in a month for which there is no day which
numerically corresponds to the Start Date, the Interest Period will end on the
last Business Day of such month; notwithstanding the date of commencement of any
LA Interest Period, interest shall only begin to accrue as of the date the
initial LIBOR Advantage Rate Loan was made;



--------------------------------------------------------------------------------

for any LIBOR Rate Loan (Interest Periods for which may also be referred to as
“LIBOR Interest Periods”),

(i) initially, the period beginning on (and including) the date on which such
LIBOR Rate Loan is made or continued as, or converted into, a LIBOR Rate Loan
pursuant to Section 3.1 and ending on (but excluding) the day which numerically
corresponds to such date one, two, three, six or twelve months thereafter (or,
if such month has no numerically corresponding day, on the last Business Day of
such month), in each case as the Borrower may select in its notice pursuant to
Section 3.1; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Rate Loan and ending one, two, three,
six, nine or twelve months thereafter as selected by the Borrower by irrevocable
notice to the Bank pursuant to Section 3.1;

provided, however, that:

(a) the Borrower shall not be permitted to select Interest Periods for Advances
made pursuant to the Revolving Credit Facility to be in effect at any one time
which have expiration dates occurring on more than three (3) different dates;

(b) Interest Periods commencing on the same date for LIBOR Rate Loans or LIBOR
Advantage Rate Loans comprising part of the same Advance under this Agreement
shall be of the same duration;

(c) Interest Periods for LIBOR Rate Loans in connection with which Borrower has
or may incur Hedging Obligations with the Bank shall be of the same duration as
the relevant periods set under such Hedging Obligation;

(d) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day unless
such day falls in the next calendar month, in which case such Interest Period
shall end on the first preceding Business Day; and

(e) no Interest Period may end later than the Revolving Credit Termination Date.

Internal Revenue Code means the Internal Revenue Code of 1986, as amended from
time to time.

Inventory means all goods now owned or hereinafter acquired and intended for
sale, including raw materials, work-in-process and finished goods, which would,
in accordance with GAAP, be classified as inventory.

L/C Notice shall have the meaning assigned to it in Section 2.8(a).

Letters of Credit shall mean Letters of Credit issued for the account of the
Borrower in accordance with the provisions of Section 2.8.



--------------------------------------------------------------------------------

Leverage Ratio means, as of the applicable measurement date, the ratio of Total
Funded Debt to EBITDA.

LIBOR Advantage Rate means relative to any LA Interest Period, the offered rate
for delivery in two London Banking Days of deposits of U.S. Dollars which the
British Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London
time on the day on which the LA Interest Period commences. If the first day of
any LA Interest Period is not a day which is both a (i) Business Day, and (ii) a
London Banking Day, the LIBOR Advantage Rate shall be determined in reference to
the next preceding day which is both a Business Day and a London Banking Day. If
for any reason the LIBOR Advantage Rate is unavailable and/or the Bank is unable
to determine the LIBOR Advantage Rate for any LA Interest Period, the Bank may,
at its discretion, either: (a) select a replacement index based on the authentic
means of quotations, if any, of the interbank offered rate by first class banks
in London or New York with comparable maturities or (b) accrue interest at a
rate equal to the Bank’s Prime Rate as of the first day of any LA Interest
Period for which the LIBOR Advantage Rate is unavailable or can not be
determined.

LIBOR Advantage Rate Loan means any loan or Advance the rate of interest
applicable to which is based upon the LIBOR Advantage Rate.

LIBOR Breakage Fee shall have the meaning given such term in Section 3.7(b) of
this Agreement.

LIBOR Lending Rate means, relative to any LIBOR Rate Loan to be made, continued
or maintained as, or converted into, a LIBOR Rate Loan for any Interest Period,
a rate per annum determined pursuant to the following formula:

 

LIBOR Lending Rate

  =   LIBOR RATE        (1.00 - LIBOR Reserve Percentage)   

LIBOR Rate means relative to any Interest Period for LIBOR Rate Loans, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the requested LIBOR Rate Loan for a term coextensive with the
designated Interest Period which the British Bankers’ Association fixes as its
LIBOR rate as of 11:00 a.m. London time on the day which is two (2) London
Banking Days prior to the beginning of such Interest Period.

LIBOR Rate Loan means any loan or Advance the rate of interest applicable to
which is based upon the LIBOR Rate.

LIBOR-Reference Banks Lending Rate means, relative to a LIBOR-Reference Banks
Rate Loan for any Interest Period, a rate per annum determined pursuant to the
following formula:

 

 

LIBOR-Reference Banks Lending Rate

  =  

LIBOR-Reference Banks Rate

         (100 - LIBOR Reserve Percentage)   

LIBOR-Reference Banks Loan means the Loan for any period(s) when the rate of
interest applicable to the Loan is calculated by reference to the
LIBOR-Reference Banks Rate.



--------------------------------------------------------------------------------

LIBOR-Reference Banks Rate means relative to any Interest Period for
LIBOR-Reference Banks Loans, the rate for which deposits in U.S. Dollars are
offered by the Reference Banks to prime banks in the London interbank market in
an amount approximately equal to the amount requested LIBOR-Reference Banks Loan
at approximately 11:00 a.m., London time on the day that is two London Banking
Days prior to the beginning of such Interest Period. The Bank will request the
principal London office of each of the Reference Banks to provide a quotation of
its rate. If at least two such quotations are provided, the rate for such date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for such date will be the arithmetic mean of the
rates quoted by major banks in New York City selected by the Bank, at
approximately 11:00 a.m. New York City time for loans in U.S. Dollars to leading
European banks for such Interest Period and in an amount approximately equal to
the amount requested LIBOR-Reference Banks Loan.

LIBOR Reserve Percentage means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency Liabilities”, as currently defined in Regulation D
of the Board, having a term approximately equal or comparable to such LIBOR
Interest Period.

Loan or Loans means any Advances made pursuant to the Revolving Credit Facility.

Loan Request shall have the meaning given that term in Section 3.1(a) of this
Agreement.

London Banking Day means a day on which dealings in US dollar deposits are
transacted in the London interbank market.

Material Adverse Effect means any event or occurrence which has a material
adverse effect on the business, assets, financial condition, operations or
prospects of the Borrower and its Subsidiaries, taken as a whole.

Maximum Availability shall have the meaning given such term in Section 2.1(b)
hereof.

Net Income means net income as determined in accordance with GAAP.

Note means the Revolving Credit Note.

Notice of Rate Selection shall have the meaning given that term in
Section 3.1(b) of this Agreement.

Permitted Liens shall have the meaning given that term in Section 4.11 of this
Agreement.

Person shall mean any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other entity or enterprise
(whether or not incorporated).



--------------------------------------------------------------------------------

Prime Rate means a fluctuating rate of interest per annum equal to that rate per
annum announced by RBS Citizens, National Association or any successor, from
time to time, as being its corporate base rate, base rate or prime rate of
interest, with a change in the Prime Rate to take effect simultaneously with
each change in such announced rate. It is understood that such announced
corporate base rate, base rate or prime rate is merely a reference rate, not
necessarily the lowest rate, which serves as the basis upon which effective
rates of interest are calculated for obligations making reference thereto.

Prime Rate Loan means any loan or Advance the rate of interest applicable to
which is based upon the Prime Rate.

Reference Banks means four major banks in the London interbank market.

Release shall have the meaning given that term in Section 10.6 of this
Agreement.

Related Agreements means the various documents, instruments and agreements
delivered by the Borrower to the Bank in connection with the establishment of
the Loan.

Revolving Credit Facility shall have the meaning given that term in
Section 2.1(a) of this Agreement.

Revolving Credit Facility Limit shall mean Fifteen Million Dollars
($15,000,000.00).

Revolving Credit Loans means revolving credit Advances made or to be made by the
Bank to the Borrower pursuant to Section 2 hereof.

Revolving Credit Note means the promissory Revolving Credit Note executed and
delivered by the Borrower, which evidences the Revolving Credit Facility as
provided in Section 2.1 of this Agreement.

Revolving Credit Termination Date means July 2, 2011.

Security Agreement shall have the meaning given such term in Section 3.9 of this
Agreement.

Solvent means (a) the fair value of the property of the subject person or
entity, exceeds its/their total liabilities (including probable liability in
respect of contingent liabilities), (b) the present fair saleable value of the
assets of such person or entity is not less than the amount that will be
required to pay its probable liability on its debts as they become absolute and
matured, (c) such person or entity does not intend to, and does not believe that
it will, incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (d) such person or entity is not engaged, and is not
about to engage, in business or a transaction for which its property would
constitute an unreasonably small capital.

Start Date shall have the meaning given such term in the text of the definition
“Interest Period” in Section 1.1 of this Agreement.

Subordinated Debt means Indebtedness of Borrower subordinated in writing in a
manner approved by the Bank to the prior payment, in full, of the Note.



--------------------------------------------------------------------------------

Subsidiary means any corporation, person or entity, a majority of whose
outstanding shares or other ownership interests having ordinary voting powers,
shall at any time be owned or Controlled by the Borrower or one or more of its
Subsidiaries.

Taxes means all taxes, charges, fees, duties, levies or other assessments,
including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise,
value added, stamp, leasing, lease, user, transfer, fuel, excess profits,
occupational, interest equalization, windfall profits, severance, employee’s
income withholding, unemployment and social security taxes, which are imposed by
any governmental authority, and such item shall include any interest, penalties
or additions to tax attributable thereto, but excluding taxes imposed on or
measured by the Bank’s net income or receipts.

Total Assets means total assets determined in accordance with GAAP.

Total Funded Debt shall mean the aggregate of all amounts outstanding under any
Capital Leases, the Revolving Credit Facility, and any other bank debt.

Total Liabilities means total Indebtedness determined in accordance with GAAP.

Unfinanced Capital Expenditures means Capital Expenditures minus long term
Indebtedness incurred in connection with such Capital Expenditures.

Uniform Commercial Code (“UCC”) means the Uniform Commercial Code as in effect
in Massachusetts (Massachusetts General Laws, Chapter 106, §§1-101, et seq.).

1.2 Accounting Terms. All terms of an accounting character shall have the
meanings assigned thereto by GAAP applied on a basis consistent with the
financial statements referred to in Section 6.1 of this Agreement, modified to
the extent, but only to the extent, that such meanings are specifically modified
herein.

1.3 Rules of Interpretation. The following rules of interpretation shall govern
this Agreement:

(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(ii) The singular includes the plural and the plural includes the singular.

(iii) A reference to any law includes any amendment or modification to such law.

(iv) A reference to any person includes its permitted successors and permitted
assigns.

(v) The words “include”, “includes” and “including” are not limiting.



--------------------------------------------------------------------------------

(vi) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts, have the meanings assigned to them therein.

(vii) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

SECTION 2. THE REVOLVING CREDIT FACILITY

2.1 The Revolving Credit Facility.

(a) Pursuant to the terms of this Agreement and upon the satisfaction of the
conditions precedent and referred to in Section 5 hereof, the Bank hereby
establishes a revolving line of credit (the “Revolving Credit Facility”) in the
Borrower’s favor pursuant to which the Borrower may borrow from the Bank
advances for working capital purposes, letters of credit and general corporate
purposes as set forth herein not to exceed the Revolving Credit Facility Limit,
less in each instance the aggregate amount of any Letters of Credit issued for
the benefit of the Borrower. The Borrower may request Advances in an aggregate
amount not to exceed the lesser of the Revolving Credit Facility Limit and the
Maximum Availability (as defined below). All Loans made by the Bank under this
Agreement, and all of the Borrower’s other liabilities to the Bank under or
pursuant to this Agreement, are payable on the Revolving Credit Termination
Date. If any Advances are made during the period from the date hereof through
the Revolving Credit Termination Date, unless an Event of Default occurs, the
Borrower may borrow, repay and reborrow in accordance with this Agreement. All
loans made by the Bank under this Agreement, and all of the Borrower’s other
liabilities to the Bank under or pursuant to this Agreement, are payable on the
Revolving Credit Termination Date.

(b) As used herein, the term “Maximum Availability” refers at any time to the
lesser of (i) or (ii), below:

 

  (i) up to (A) Fifteen Million Dollars ($15,000,000.00); minus (B) the sum of
the aggregate amounts then undrawn on all outstanding letters of credit,
acceptances, or any other accommodations issued or incurred by the Bank for the
account and/or the benefit of the Borrower.

 

  (ii) up to (A) eighty five percent (85%) of Domestic Eligible Receivables;
plus (B) fifty percent (50%) of Foreign Eligible Receivables; plus (C) fifty
percent (50%) of the value of Borrower’s Eligible Inventory; minus (D) the sum
of the aggregate amounts then undrawn on all outstanding letters of credit,
acceptances, or any other accommodations issued or incurred by the Bank for the
account and/or the benefit of the Borrower.

(c) The Revolving Credit Facility is established for the purpose of financing
the Borrower’s working capital, letters of credit and general business needs,
and Advances under the Revolving Credit Facility shall be evidenced by the
Revolving Credit Note, which shall be in substantially the form of Exhibit A
annexed hereto.



--------------------------------------------------------------------------------

2.2 Advances. The Revolving Credit Facility shall be evidenced by, among other
things, the Revolving Credit Note, and interest on each Advance made pursuant to
the Revolving Credit Facility shall be paid in arrears. Interest on each Advance
made pursuant to the Revolving Credit Facility shall accrue as set forth in
Section 2.3 below and shall be paid in arrears. All unpaid principal amounts due
under all Advances, plus accrued interest and costs thereon, shall be paid in
full and satisfied on the Revolving Credit Termination Date. Requests for
Advances shall be made pursuant to Section 3.1 of this Agreement.

2.3 Interest on Advances. Except as otherwise provided in Section 3.4, the
outstanding principal balance of each Advance made pursuant to the Revolving
Credit Facility shall bear interest based upon either the Prime Rate, the LIBOR
Rate or the LIBOR Advantage Rate at a per annum rate during each Interest Period
at the rate selected by the Borrower from the interest rate options provided
below:

(a) To the extent that all or any portion of an Advance bears interest during an
Interest Period by reference to the Prime Rate, as may be selected by the
Borrower in accordance with Section 3.1 hereof, such Advance shall bear interest
during such Interest Period at a per annum rate equal to the Prime Rate less the
Applicable Margin.

(b) To the extent that all or any portion of an Advance bears interest during a
LIBOR Interest Period by reference to the LIBOR Rate, as may be selected by the
Borrower in accordance with Section 3.1 hereof, such Advance shall bear interest
during such LIBOR Interest Period at a per annum rate equal to the aggregate of
the LIBOR Rate as then in effect, plus the Applicable Margin.

(c) To the extent that all or any portion of an Advance bears interest during an
LA Interest Period by reference to the LIBOR Advantage Rate, as may be selected
by the Borrower in accordance with Section 3.1 hereof, such Advance shall bear
interest during such LA Interest Period at a per annum rate equal to the
aggregate of the LIBOR Advantage Rate as then in effect, plus the Applicable
Margin.

2.4 Payments of Principal and Interest. Interest accruing on Advances made under
the Revolving Credit Note shall be payable in arrears on each Interest Payment
Date. If not sooner paid, all principal and all accrued and unpaid interest
shall be due and payable on the Revolving Credit Termination Date.

2.5 Mandatory Prepayment. If, at any time, the aggregate principal amount of all
Advances made and outstanding under the Revolving Credit Facility shall exceed
the Maximum Availability, the Borrower shall immediately prepay so much of the
outstanding principal balance, together with accrued interest on the portion of
principal so prepaid, as shall be necessary in order that the unpaid principal
balance of all Revolving Credit Loans outstanding under the Revolving Credit
Facility, after giving effect to such prepayments, shall not be in excess of the
Maximum Availability. Any such prepayment will, at the option of the Bank, be
applied first to the payment of all costs and expenses incurred by the Bank and
arising out of this Agreement, the Revolving Credit Note or any Related
Agreement and which has not been paid or reimbursed to the Bank, second to
accrued interest to the date of the



--------------------------------------------------------------------------------

prepayment, and third to the outstanding principal under the Revolving Credit
Facility. The making of loans, Advances and credits by the Bank in excess of
availability is for the benefit of the Borrower and does not affect the
obligations of the Borrower hereunder. The making of any such loans, Advances,
and credits in excess of the Revolving Credit Facility Limit, on any one
occasion shall not obligate the Bank to make any such loans, credits, or
Advances on any other occasion nor to permit such loans, credits, or Advances to
remain outstanding.

2.6 Advances in Excess of Availability. The making of loans, advances and
credits by the Bank in excess of availability is for the benefit of the Borrower
and does not affect the obligations of the Borrower hereunder; such loans
constitute Indebtedness. The making of any such loans, advances, and credits in
excess of the Maximum Availability on any one occasion shall not obligate the
Bank to make any such loans, credits, or advances on any other occasion nor to
permit such loans, credits, or advances to remain outstanding.

2.7 Risks of Value of Accounts and of Inventory. The Bank’s reference to a given
asset of the Borrower for monitoring concerning the Bank’s making of loans,
credits, and advances under the Revolving Credit Facility shall not be deemed a
determination by the Bank relative to the actual value of the asset in question.
All risks concerning the creditworthiness of all Accounts and Inventory of the
Borrower are and remain upon the Borrower. Reference by the Bank to a particular
Account for monitoring purposes shall not obligate the Bank to rely upon any
other Accounts owed by the same account debtor to be acceptable for borrowing
nor to continue to rely upon that Account.

2.8 Letters of Credit.

(a) Subject to the terms of this Agreement, so long as there has not theretofore
occurred and be continuing an Event of Default, the Borrower may request that
the Bank issue Letters of Credit on the Borrower’s account for purposes
reasonably acceptable to the Bank, provided that the sum of the outstanding
Letters of Credit and the aggregate principal amount of all Advances outstanding
under the Revolving Credit Facility shall not exceed the Maximum Availability.
Any and all Letters of Credit issued by the Bank in favor of the Borrower and
outstanding on the date of this Agreement shall be deemed to be Letters of
Credit issued and outstanding under this Agreement. The Borrower may request
that the Bank issue a Letter of Credit by written notice (the “L/C Notice”)
given to the Bank not less than two (2) Business Days prior to the proposed date
of issuance of such Letter of Credit. The L/C Notice shall specify the proposed
date of issuance and the beneficiary and amount of such Letter of Credit, and
shall be accompanied by a letter of credit application completed to the
satisfaction of, and with such amendments and modifications as may be deemed
necessary by, the Bank.

(b) The Borrower hereby agrees to reimburse the Bank for all draws made under
such Letters of Credit, plus interest and costs including attorneys’ fees. Each
Letter of Credit request shall be accompanied by an application completed by the
Borrower to the satisfaction of the Bank whereby the Borrower will agree, among
other things, to reimburse the Bank for any draws made with respect to such
Letters of Credit, plus all interest and costs. Any unpaid reimbursement
obligations may, at the Bank’s discretion, be repaid by an Advance under the
Revolving Credit Facility hereunder.



--------------------------------------------------------------------------------

(c) Each such Letter of Credit issued by the Bank shall expire no later than
thirty (30) days prior to the Revolving Credit Termination Date and shall be
subject to the Uniform Customs Practice for Documentary Credits ICC Pub. No. 500
and International Standby Practices (ISP 98) promulgated by the Institute of
International Banking Law & Practice. Upon the occurrence and continuance of an
Event of Default or in the event that any Letters of Credit are outstanding
within thirty (30) days of the Revolving Credit Termination Date, the Borrower
shall, at the Bank’s request, provide the Bank with cash collateral to secure
the Borrower’s reimbursement obligations in an amount equal to the face amount
of all such outstanding Letters of Credit, plus ten percent (10.0%).

(d) In connection with the issuance of any Letter of Credit, the Borrower shall
pay to the Bank at the time of issuance, in full and for the entire term of the
Letter of Credit, a “Letter of Credit Fee” equal to one percent (1.00%) of the
maximum drawing amount of such Letter of Credit, as well as all other normal and
customary fees charged by Bank generally in connection with the issuance,
amendment, extension and transfer of letters of credit. The Borrower hereby
authorizes and directs the Bank, in Bank’s sole discretion (provided, however,
Bank shall have no obligation to do so) to pay all such fees and costs as the
same become due and payable and to treat the same as an Advance pursuant to this
Agreement.

(e) The Bank shall be entitled to rely on any letter of credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, or teletype message, statement or order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons and upon the advice and statements of
legal counsel, independent accountants and other experts as selected by the
Bank. It is understood and agreed that the Bank shall not have any liability
for, and that the Borrower assume all responsibility for: (a) the genuineness of
any signature; (b) the form, correctness, validity, sufficiency, genuineness,
falsification and legal effect of any draft, certification or other document
required by a Letter of Credit or the authority of the person signing the same;
(c) the failure of any instrument to bear any reference or adequate reference to
a Letter of Credit or the failure of any persons to note the amount of any
instrument on the reverse of a Letter of Credit or to surrender a Letter of
Credit or otherwise to comply with the terms and conditions of a Letter of
Credit; (d) the good faith or acts of any person other than the Bank and its
agents and employees; (e) the existence, form, sufficiency or breach of or
default under any agreement or instrument of any nature whatsoever; (f) any
delay in giving or failure to give any notice, demand or protest; and (g) any
error, omission, delay in or non-delivery of any notice or other communication,
however sent. The determination as to whether the required documents are
presented prior to the expiration of a Letter of Credit and whether such other
documents are in proper and sufficient form for compliance with a Letter of
Credit shall be made by the Bank in its sole discretion, which determination
shall be conclusive and binding upon the Borrower. It is agreed that the Bank
may honor, as complying with the terms of the Letters of Credit and this
Agreement, any documents otherwise in order and signed or issued by the
beneficiary thereof. Any action, inaction or omission on the part of the Bank
under or in connection with the Letters of Credit or any related instruments or
documents, if in good faith and in conformity with such laws, regulations or
commercial or banking customs as the Bank may reasonably deem to be applicable,
shall be binding upon the Borrower, shall not place the Bank under any liability
to the Borrower, and shall not affect, impair or prevent the vesting of any of
the Bank’s rights or powers hereunder or the Borrower’ obligation to make full
reimbursement. The Borrower’s



--------------------------------------------------------------------------------

obligations for all Letters of Credit issued on its account shall be absolute
and unconditional under any and all circumstances irrespective of the occurrence
of any Event of Default or any condition precedent whatsoever or any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against the Bank or any beneficiary under a Letter of Credit issued by the Bank
on the Borrower’s account. The Borrower further agrees that any action taken or
omitted by the Bank under or in connection with any letter of credit issued on
account of the Borrower and any related drafts and documents shall, absent the
Bank’s gross negligence or willful misconduct, be binding upon the Borrower and
shall not result in any liability on the part of the Bank.

2.9 Unused Fee. The Borrower shall pay to the Bank a fee (the “Unused Fee”) on
all unused amounts on the Revolving Credit Facility. The Unused Fee shall be
computed by multiplying (x) the Applicable Margin (determined as set forth for
computation of the Unused Fee set forth in Section 1.1 hereof) by (y) the
Revolving Credit Facility Limit, less the aggregate of the: (i) average daily
balance of Advances outstanding on the Revolving Credit Facility during the
preceding quarter, plus (ii) the average of all outstanding Letters of Credit
for such quarter. The Unused Fee shall be payable quarterly in arrears
commencing on October 1, 2008 and on the first day of each successive quarter
thereafter and upon the Revolving Credit Termination Date, with the Unused Fee
being in consideration of the Advances made hereunder and being deemed earned as
incurred.

2.10 Master SWAP Agreements. At any time and from time to time after the date of
this Agreement, absent the occurrence of an Event of Default, the Borrower may
enter into one or more Hedging Contracts and incur Hedging Obligations by, in
each such instance, executing and delivering to the Bank an International SWAP
Dealers Association, Inc. Master Agreement (each, a “Master Swap Agreement”),
thereby fixing the interest rate payable on portions the proceeds of the
Revolving Credit Facility. Provided that a Master Swap Agreement contains
language permitting termination of the same by either party, the maturity date
of such Master Swap Agreement may be later than the Revolving Credit Termination
Date, otherwise, such Master Swap Agreement must mature on or before the
Revolving Credit Termination Date.

SECTION 3. GENERAL PROVISIONS RELATING TO THE LOANS

3.1 Loan Requests, Selection of Interest Rates, and Rate Conversions.

(a) The Borrower shall give the Bank written notice of a request for an Advance
(each a “Loan Request”) under the Revolving Credit Facility on any Business Day,
such notice being in the form of Exhibit B annexed hereto (or telephonic notice
immediately confirmed in a writing in the form of Exhibit B hereto). The Loan
Request for each Advance requested hereunder shall be given (a) no later than
10:00 a.m. (Boston time) on the proposed Advance date for any Prime Rate Loan,
and (b) no later than 10:00 a.m. (New York time) at least two (2) Business Days
prior to the proposed Advance (nor more than five (5) Business Days before the
proposed Advance) for any LIBOR Rate Loan or LIBOR Advantage Rate Loan. Each
such Loan Request shall specify (i) the principal amount of the Advance
requested, (ii) the proposed interest rate applicable to such Advance, and
(iii) if any such Advance is a LIBOR Rate Loan, the LIBOR Interest Period
applicable for such Advance. LIBOR Rate Loans shall be made in a minimum amount
of $100,000.00 and integral multiples of $10,000.00. Each Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Advance requested from the Bank, on the terms and subject to the
conditions of this



--------------------------------------------------------------------------------

Agreement. Each Advance shall be made available to the Borrower no later than
11:00 a.m. (Boston time) on the first day of the applicable Interest Period by
deposit to the account of the Borrower as shall have been specified in its Loan
Request. If any Advance is made, the Bank may, at its option, record on the
books and records of the Bank or endorse on a schedule attached to the Revolving
Credit Note, an appropriate notation evidencing any Advance, each repayment on
account of the principal thereof and the amount of interest paid; and the
Borrower authorizes the Bank to maintain such records or make such notations and
agrees that the amount shown on the books and records or on said schedule, as
applicable, as outstanding from time to time shall constitute the amount owing
to the Bank pursuant to this Agreement, absent manifest error. In the event the
amount shown on the schedule conflicts with the amount as due pursuant to the
books and records of the Bank, the books and records of the Bank shall control
the disposition of the conflict.

(b) In the case of an Advance of any Loan already made, the Borrower shall give
the Bank written notice of an interest rate selection (each a “Notice of Rate
Selection”) in the form of Exhibit C annexed hereto) (or telephonic notice
immediately confirmed in a writing in the form of Exhibit C annexed hereto) as
follows: (i) for any Prime Rate Loan, no later than 10:00 a.m. (Boston time) on
the day prior to the last day of the Interest Period; and (ii) for any LIBOR
Rate Loan or LIBOR Advantage Rate Loan, no later than 10:00 a.m. (New York time)
two (2) Business Days prior to the last day of the Interest Period. Each such
notice shall specify the duration of the selected Interest Period. Each interest
rate selection shall be irrevocable and binding on the Borrower.

(c) LIBOR Advantage Rate Loans and LIBOR Rate Loans shall mature and become
payable in full on the last day of the Interest Period relating to such LIBOR
Advantage Rate Loans or LIBOR Rate Loans, as applicable. Upon maturity, a LIBOR
Advantage Rate Loan and/or a LIBOR Rate Loan may be continued for an additional
Interest Period or may be converted to a Prime Rate Loan or other interest rate
as may be selected by the Borrower from the options and in accordance with the
terms of this Agreement.

(d) By delivering a continuation/conversion notice to the Bank on or before
10:00 a.m., New York time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than two (2) nor more than five (5) Business
Days’ notice, that all, or any portion of any LIBOR Advantage Rate Loan or any
LIBOR Rate Loan, in an aggregate minimum amount of $100,000.00 and integral
multiples of $10,000.00, be converted on the last day of an Interest Period into
a LIBOR Advantage Rate Loan or LIBOR Rate Loan with a different Interest Period,
or converted to a Prime Rate Loan, or continued on the last day of an Interest
Period as a LIBOR Advantage Rate Loan or LIBOR Rate Loan with a similar Interest
Period, provided, however, that no portion of the outstanding principal amount
of any LIBOR Rate Loans may be converted to LIBOR Rate Loans of a different
duration if such LIBOR Rate Loans relate to any Hedging Obligations or when any
default or Event of Default has occurred and is continuing, and further provided
that all accrued interest on the principal amount of any LIBOR Advantage Rate
Loan to be converted hereunder shall be paid in full. In the absence of delivery
of a continuation/conversion notice with respect to any LIBOR Advantage Rate
Loans or LIBOR Rate Loan at least two (2) Business Days before the last day of
the then current Interest Period with respect thereto, such LIBOR Advantage Rate
Loan or LIBOR Rate Loan shall, on such last day, automatically convert to a loan
that accrues interest by reference to the Prime Rate.



--------------------------------------------------------------------------------

(e) Without in any way limiting the Borrower’s obligation to confirm in writing
any telephonic notice, the Bank may act without liability upon the basis of
telephonic notice believed by the Bank in good faith to be from the Borrower
prior to receipt of written confirmation. In each case, the Borrower waives the
right to dispute the Bank’s record of the terms of such telephonic notice of
rate selection in the absence of manifest error.

3.2 Prepayments.

(a) The Borrower may prepay any Prime Rate Loan or any LIBOR Advantage Rate
Loan, in whole or in part, at any time, without penalty or premium. LIBOR Rate
Loans may be prepaid subject to the terms and conditions of Section 3.7 below.

(b) After the occurrence of an Event of Default, any fees with respect to such
Loan(s) shall become due and payable in the same manner as though the Borrower
had exercised such right of prepayment in connection with Section 3.2 of this
Agreement. Any prepayment hereunder will be applied first to the payment of all
accrued interest to the date of the prepayment and the remainder to the
outstanding principal. Further, in the case of any prepayments of a Loan which
do not simply represent the conversion of a LIBOR Rate Loan or LIBOR Advantage
Rate Loan to a Prime Rate Loan, any amounts applied against principal shall be
applied against scheduled installments of principal due thereon in the inverse
order of maturity.

3.3 Late Charge. The Bank may collect a late charge not to exceed five percent
(5.0%) of any installment of principal or interest on any Loan, or of any other
amount due to the Bank which is not paid or reimbursed by the Borrower within
ten (10) days of the due date thereof to defray the cost and extra expense
involved in handling such delinquent payment and the increased risk of
non-collection. In all events, the minimum late charge shall be $35.00.

3.4 Default Interest Rate. In the event the payment of interest is not made
within ten (10) days of any Interest Payment Date, or in the event all principal
amounts due under the Revolving Credit Note have not been paid within ten
(10) days of when due (including, without limitation, the Revolving Credit
Termination Date) the unpaid principal shall bear interest at a rate which is
equal to two (2) percentage points per annum greater than the rate which would
otherwise be in effect (the “Default Rate”). If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by Bank as compensation for fees, services or
expenses incidental to the making, negotiating or collection of any advance
evidenced hereby, shall be deemed by any competent court of law, governmental
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by the Bank to the Borrower, then, during such time as such rate of
interest would be deemed excessive, that portion of each sum paid attributable
to that portion of such interest rate that exceeds the maximum rate of interest
so permitted shall be deemed a voluntary prepayment of principal.

3.5 Computations. All computations of interest on the Loans shall, unless
otherwise expressly provided herein, be made on the basis of a three hundred
sixty (360) day year and actual days elapsed.

3.6 Authorization to Charge Account. The Bank is authorized to and may charge
principal and interest and all other amounts due hereunder, under any Related
Agreement and under the Revolving Credit Note to any account of the Borrower
maintained at the Bank when and as it becomes due.



--------------------------------------------------------------------------------

3.7 Voluntary Prepayment of LIBOR Rate Loans.

(a) LIBOR Rate Loans may be prepaid upon the terms and conditions set forth
herein. For LIBOR Rate Loans in connection with which the Borrower has or may
incur Hedging Obligations, additional obligations may be associated with
prepayment, in accordance with the terms and conditions of the applicable
Hedging Contracts. The Borrower shall give the Bank, no later than 10:00 a.m.,
New York City time, at least four (4) Business Days notice of any proposed
prepayment of any LIBOR Rate Loans, specifying the proposed date of payment of
such LIBOR Rate Loans, and the principal amount to be paid. Each partial
prepayment of the principal amount of LIBOR Rate Loans shall be in an integral
multiple of $100,000.00 and accompanied by the payment of all charges
outstanding on such LIBOR Rate Loans (including the LIBOR Breakage Fee) and of
all accrued interest on the principal repaid to the date of payment.

(b) Upon: (i) any default by Borrower in making any borrowing of, conversion
into or continuation of any LIBOR Rate Loan following Borrower’s delivery of a
borrowing request or continuation/conversion notice hereunder or (ii) any
prepayment of a LIBOR Rate Loan on any day that is not the last day of the
relevant LIBOR Interest Period (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise), the Borrower shall pay an
amount (“LIBOR Breakage Fee”), as calculated by the Bank, equal to the amount of
any losses, expenses and liabilities (including without limitation any loss of
margin and anticipated profits) that Bank may sustain as a result of such
default or payment. The Borrower understands, agrees and acknowledges that:
(i) the Bank does not have any obligation to purchase, sell and/or match funds
in connection with the use of the LIBOR Rate as a basis for calculating the rate
of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) the Borrower has accepted the
LIBOR Rate as a reasonable and fair basis for calculating the LIBOR Breakage Fee
and other funding losses incurred by the Bank. Borrower further agrees to pay
the LIBOR Breakage Fee and other funding losses, if any, whether or not the Bank
elects to purchase, sell and/or match funds.

3.8 Miscellaneous LIBOR Rate Loan Terms.

(a) If the Bank shall determine (which determination shall, upon notice thereof
to the Borrower be conclusive and binding on the Borrower) that the introduction
of or any change in or in the interpretation of any law, rule, regulation or
guideline, (whether or not having the force of law) makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Bank to make, continue or maintain any LIBOR Rate Loan as, or to convert any
loan into, a LIBOR Rate Loan of a certain duration, the obligations of the Bank
to make, continue, maintain or convert into any such LIBOR Rate Loans shall,
upon such determination, forthwith be suspended until the Bank shall notify the
Borrower that the circumstances causing such suspension no longer exist, and all
LIBOR Rate Loans of such type shall automatically convert into Prime Rate Loans
at the end of the then current LIBOR Interest Periods with respect thereto or
sooner, if required by such law or assertion.



--------------------------------------------------------------------------------

(b) In the event that Borrower shall have requested a LIBOR Rate Loan in
accordance with Section 3.1 and the Bank, in its sole discretion, shall have
determined that U.S. dollar deposits in the relevant amount and for the relevant
LIBOR Interest Period are not available to the Bank in the London interbank
market; or by reason of circumstances affecting the Bank in the London interbank
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate applicable to the relevant LIBOR Interest Period; or the LIBOR Rate no
longer adequately and fairly reflects the Bank’s cost of funding loans; upon
notice from the Bank to the Borrower, the obligations of the Bank under
Section 3.1 and Section 3.1 to make or continue any loans as, or to convert any
loans into, LIBOR Rate Loans of such duration shall forthwith be suspended until
the Bank shall notify the Borrower that the circumstances causing such
suspension no longer exist.

(c) If, on or after the date hereof, the adoption of any applicable law, rule or
regulation or guideline (whether or not having the force of law), or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (a) shall impose, modify or deem
applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System of the United States) against assets of, deposits
with or for the account of, or credit extended by, the Bank or shall impose on
the Bank or on the London interbank market any other condition affecting its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans; or (b) shall impose
on the Bank any other condition affecting its LIBOR Rate Loans or its obligation
to make LIBOR Rate Loans, and the result of any of the foregoing is to increase
the cost to the Bank of making or maintaining any LIBOR Rate Loan, or to reduce
the amount of any sum received or receivable by the Bank under this agreement
with respect thereto, by an amount deemed by the Bank to be material, then,
within ten (10) days after demand by the Bank, the Borrower shall pay to the
Bank such additional amount or amounts as will compensate the Bank for such
increased cost or reduction. The Bank shall allocate the effect of such
increased cost or reduction on a reasonable basis among its customers in good
faith.

(d) All payments by the Borrower of principal of, and interest on, LIBOR Rate
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Bank’s net income or receipts
(such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will

(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(ii) promptly forward to the Bank an official receipt or other documentation
satisfactory to the Bank evidencing such payment to such authority; and



--------------------------------------------------------------------------------

(iii) pay to the Bank such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Bank will equal the full
amount the Bank would have received had no such withholding or deduction been
required.

Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had not such Taxes
been asserted.

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence, the Borrower shall indemnify the Bank for any incremental
Taxes, interest or penalties that may become payable by the Bank as a result of
any such failure.

3.9 Security. As security for all the obligations of Borrower to Bank under the
Revolving Credit Note and this Agreement, (i) Borrower shall execute and deliver
to Bank a certain Security Agreement (the “Security Agreement”) by Borrower
granting to Bank a first priority security interest in all Accounts Receivable
and Inventory of the Borrower as more particularly set forth therein, and
(ii) Guarantor shall execute and deliver to Bank a certain Guaranty (the
“Guaranty”) of the liabilities and obligations of the Borrower to the Bank.

SECTION 4. REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Bank (which representations
and warranties will survive the delivery of the Note and this Agreement and the
making of any Advances and shall be deemed to be continuing until the Notes are
fully paid and this Agreement is terminated) that:

4.1 Existence and Power. (a) The Borrower is and will continue to be, duly
organized and validly existing and in good standing under the state of its
organization; (b) the Borrower has registered in all locations required under
the laws of each jurisdiction (including, without limitation, the State of
Minnesota and Commonwealth of Massachusetts) in which it does business; (c) the
Borrower is qualified and in good standing to do business in all other
jurisdictions (including, without limitation, the State of Minnesota and
Commonwealth of Massachusetts) in which the property owned, leased or operated
by it or the nature of the business conducted by it makes such qualification
necessary; (d) the Borrower has the power to execute and deliver this Agreement,
the Note, the Related Agreements and to borrow hereunder; and (e) the Borrower
has all requisite permits, authorizations and licenses, without unusual
restrictions or limitations, to own, operate and lease its properties and to
conduct the business in which it is presently engaged, all of which are in full
force and effect.

4.2 Authority. The making and performance by the Borrower of this Agreement, the
Note and the Related Agreements has been authorized by all necessary corporate
action. The execution and delivery of this Agreement, the Note and the Related
Agreements, the consummation of the transactions herein and therein
contemplated, the fulfillment of or compliance with the terms and provisions



--------------------------------------------------------------------------------

hereof and thereof, (a) are within its powers, (b) will not violate any
provision of law or of their organizational documents, or (c) will not result in
the breach of, or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon any property or assets of the Borrower pursuant
to any indenture or bank loan or credit agreement (other than those with the
Bank) or other agreement or instrument to which the Borrower is a party. No
approval, authorization, consent or other order of or registration or filing
(other than UCC financing statements) with any person, entity or governmental
body is required in connection with the making and performance of this
Agreement, the Note or the Related Agreements.

4.3 Financial Condition. The financial statements described in Schedule 4.3
hereto, heretofore delivered to the Bank, were prepared in conformity with GAAP
and are correct and complete in all material respects and fairly present the
financial condition and the results of operations of the Borrower for the
periods and as of the dates thereof. There are no direct or contingent
liabilities not disclosed in such statements or in Schedule 4.3 hereto which in
accordance with GAAP are required to be disclosed. Since the date of the latest
financial statements delivered to the Bank, there has been no material adverse
change in the assets, liabilities, financial condition, business or prospects of
the Borrower and except as otherwise permitted herein, no Dividends have been
declared or made to members nor have any shares or other ownership interest of
Borrower of any class, been purchased or acquired in any manner.

4.4 Information Complete. Subject to any limitations stated therein or in
connection therewith, all information furnished or to be furnished by the
Borrower pursuant to the terms hereof is, or will be at the time the same is
furnished, accurate and complete in all material respects necessary in order to
make the information furnished, in the light of the circumstances under which
such information is furnished, not misleading.

4.5 Statutory Compliance. The Borrower is in compliance with all federal, state,
county and municipal laws, ordinances, rules or regulations applicable to it,
its property or the conduct of its business, including, without limitation,
those pertaining to or concerning the employment of labor, employee benefits,
public health, safety and the environment, except for such failures to comply
which do not, alone or in the aggregate, have a Material Adverse Effect.

4.6 Litigation. Except such as are disclosed in Schedule 4.6 hereto, there are
no proceedings of a material nature by or before any private, public or
governmental body, agency or authority and no litigation is pending, or, so far
as is known to the Borrower or any of its officers, threatened against it, which
are likely to have a Material Adverse Effect.

4.7 Subsidiaries. The Borrower has no Subsidiaries other than those shown on
Schedule 4.7 attached hereto, and the Borrower has not otherwise invested in the
stock, common or preferred, or invested in any other ownership interest of any
corporation or other entity.

4.8 Events of Default. No Event of Default has occurred and no event has
occurred or is continuing which, pursuant to the provisions of Section 9, with
the lapse of time and/or the giving of notice specified therein, would
constitute an Event of Default.

4.9 Use of Proceeds. The Borrower shall use the proceeds of each Advance for
working capital, letters of credit and general business needs. No part of such
Loan proceeds will be used, in whole or in part, for the purpose of
(a) acquiring all or substantially all of the assets or stock of any person,
entity or corporation, or (b) purchasing or carrying any “margin stock” as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System.



--------------------------------------------------------------------------------

4.10 Validity. This Agreement, the Note and Related Agreements, upon the
execution and delivery thereof, will be legal, valid, binding and enforceable
obligations of the Borrower in accordance with the terms of each.

4.11 Title to Property. The Borrower has good and marketable title to the
Collateral subject to no mortgage, pledge, lien, security interest, encumbrance
or other charge, except those, if any, set forth in Schedule 4.11 annexed hereto
(the “Permitted Liens”).

4.12 Business Name. The Borrower conducts its business solely in its own name
without the use of a trade name or the intervention of or through any other
entity of any kind, other than as disclosed on Schedule 4.12 annexed hereto.

4.13 Locations. All books and records relating to the Borrower’s assets are
located at the Borrower’s chief executive offices as set forth above and its
other places and locations, where its assets are located, are as set forth on
Schedule 4.13 hereto.

4.14 Capitalization. The authorized capital stock of the Borrower, common and
preferred, is as set forth in the financial statements delivered by the Borrower
to the Bank. All shares of the stock of the Borrower which are issued and
outstanding (i) are validly issued, fully paid and nonassessable and (ii) are
free of preemptive rights. No person has any right to participate in, or receive
any payment based on any amount relating to, the revenue, income, value or net
worth of the Borrower or any component or portion thereof, or any increase or
decrease in any of the foregoing.

4.15 Sufficiency of Assets. All of the tangible assets and properties of the
Borrower, whether real or personal, owned or leased, utilized by the Borrower in
the conduct of its business, have been well maintained and are in good operating
condition and repair (with the exception of normal wear and tear), and are free
from defects other than such minor defects as do not interfere with the intended
use thereof in the conduct of normal operations or adversely affect the resale
value thereof. The Borrower owns, leases or has a permanent right to use all the
assets, properties, rights, know-how, key personnel, processes and ability which
are required for or currently used in connection with the operation of its
business as it is presently conducted. Such assets, properties and rights were
sufficient to produce the income for the most recent completed, fiscal year as
shown on the financial statements previously submitted to the Bank.

4.16 Notices of Environmental Problems. Except as set forth in Schedule 4.16,
the Borrower and any tenants of the Borrower have not given nor have they
received, any notice that: (a) there has been a material release, or there is a
threat of a material release, of toxic substances or hazardous wastes from any
real property owned or operated by the Borrower; (b) the Borrower or any tenants
of the Borrower may be or is liable for the costs of cleaning up or responding
to a release of any toxic substances or hazardous wastes; or (c) any of such
real property is subject to a lien for any liability arising from costs incurred
in response to a release of toxic substances or hazardous wastes.



--------------------------------------------------------------------------------

4.17 Intellectual Property. The Borrower owns or possesses adequate rights in
all intellectual property necessary for the conduct of its business as currently
conducted.

4.18 Permits. The Borrower has obtained all licenses, certificates, permits,
franchises, rights, code approvals and private product approvals, whether
federal, state, local or foreign, which are necessary or required for the lawful
operation of the business of the Borrower as presently conducted, and the
Borrower and its affiliates are not in violation of any valid rights of others
with respect to any of the foregoing, except for such failures to obtain or for
such violations which do not, alone or in the aggregate, have a Material Adverse
Effect.

4.19 Insurance. The list on Schedule 4.19 annexed hereto contains an accurate
and complete listing of all policies of fire, liability, workers’ compensation,
builders risk, title and other forms of insurance owned, held by or applicable
to the Borrower (or its assets or business), and the Borrower has heretofore
delivered to the Bank a true and complete copy of all such policies, including
all occurrence-based policies applicable to the Borrower (or its business). All
such policies are in full force and effect, all premiums with respect thereto
covering all periods up to and including the date of this Agreement have been
paid, and no notice of cancellation or termination has been received with
respect to any such policy. Such policies are sufficient for compliance with
(i) all requirements of law and (ii) all contracts to which the Borrower is a
party, and are valid, outstanding and enforceable policies. Such insurance
policies provide types and amounts of insurance customarily obtained by
businesses similar to the business of the Borrower.

4.20 Employment and Labor Matters. The Borrower has and currently is conducting
its business in full compliance with all laws relating to employment and
employment practices, terms and conditions of employment, wages and hours,
affirmative action, and nondiscrimination in employment, except for such
failures of compliance which do not, alone or in the aggregate, have a Material
Adverse Effect.

4.21 Taxes.

(a) The amounts provided as a liability on the financial statements for all
Taxes are adequate to cover all unpaid liabilities for all Taxes, whether or not
disputed, that have accrued with respect to or are applicable to the period
ended on and including the date of this Agreement or to any years and periods
prior thereto and for which the Borrower may be directly or contingently liable
in its own right or as a transferee of the assets of, or successor to, any
person, including, without limitation, any liability arising under Treas. Reg.
§ 1.1502-6. The Borrower has not incurred any Taxes other than in the ordinary
course of business for any taxable year for which the applicable statute of
limitations has not expired; there are no tax liens (other than liens for
current Taxes not yet due and payable) upon the properties or assets of the
Borrower.

(b) All federal, state, local and foreign income, corporation and other tax
returns have been filed for Borrower, and all other filings in respect of Taxes
have been made for Borrower, for all periods through and including the date of
this Agreement as required by applicable law. All Taxes shown as due on all such
tax returns and other filings have been paid.



--------------------------------------------------------------------------------

4.22 Material Contracts. The Borrower’s filings with the Securities & Exchange
Commission include as exhibits all material contracts and arrangements of a type
required to be so filed.

4.23 Solvency. The Borrower and its Subsidiaries, on a consolidated basis, are,
and will be, after the transaction contemplated by this Agreement and the
Related Agreements, Solvent.

SECTION 5. CONDITIONS PRECEDENT

5.1 Initial Advances. Precedent to the effectiveness of this Agreement and to
the establishment of the Loan and the initial Advance under the Note, the
following documents, each in form and substance satisfactory to the Bank, shall
have been delivered to the Bank, and the following conditions shall have been
satisfied:

(a) Proof of Action. The Bank shall have received a certified copy of all action
taken by the Borrower to authorize the execution and delivery of this Agreement,
the Note, the Related Agreements and any and all other agreements and documents
which have been or are to be executed and delivered as part of the Loan.

(b) The Note, Related Agreements and Documents. The Borrower shall have executed
and delivered to the Bank this Agreement, the Note, the Related Agreements and
such other documents as the Bank may reasonably request. The Guarantor shall
have executed and delivered to the Bank the Guaranty.

(c) Approval of Bank and Bank Counsel. All legal matters incident to the
transactions hereby contemplated shall be satisfactory to counsel for the Bank.
All Related Agreements shall have been reviewed and approved by the Bank.

(d) Authority and Enforceability Opinion. An opinion of counsel to the Borrower
shall be delivered to the Bank and counsel to the Bank relating to such matters
as the Bank and the Bank’s counsel may determine, including without limitation,
the following:

(i) This Agreement and all agreements and instruments of even or prior date
herewith, to be delivered to the Bank by the Borrower in connection with the
Loan have been duly authorized, executed and delivered and are binding upon and
enforceable against the Borrower;

(ii) This Agreement, the Note, the Security Agreement, and the Related
Agreements are enforceable in accordance with their terms and constitute valid
liens on the collateral described therein, as security for the payment of the
Borrower’s obligations to the Bank.

(e) [Intentionally Omitted.].

(f) Capital Structure, Other Indebtedness. The capital structure of the Borrower
and the terms and conditions of all Indebtedness of the Borrower shall be
acceptable to the Bank in its reasonable discretion.



--------------------------------------------------------------------------------

(g) Additional Documents/Field Exam. The Borrower shall have executed and
delivered to the Bank such other certifications, agreements or instruments as
the Bank may reasonably request to satisfy the terms and conditions of this
Agreement, and to establish, protect or perfect the interest of the Bank in any
collateral granted to secure the payment and performance of the Borrower’s
obligations hereunder and under the other Related Agreements. The Bank shall
have conducted a field audit of the Borrower and the Borrower’s assets, which
shall be, in all material respects, satisfactory to the Bank.

5.2 Subsequent Advances. Without limiting any other provision of this Agreement
every subsequent Advance under the Loan shall be subject to the following
conditions precedent that:

(a) No Default. There has then occurred no event which is, or solely with
passage of time, or giving of notice, or both, would be an Event of Default
which is then continuing.

(b) No Material Adverse Change. There has been no material adverse change (as
determined solely by the Bank in its reasonable discretion) in the assets,
liabilities, financial condition or business of the Borrower since the date of
any financial statements delivered to the Bank before or after the date of this
Agreement.

(c) Representations and Warranties. That the representations and warranties
contained in Sections 4.1 through 4.23 are true and correct in all respects. Any
request for an Advance shall be deemed a certification by the Borrower as to the
truth and accuracy of the representations and warranties contained in Sections
4.1 through 4.23 as of the date of such request.

SECTION 6. AFFIRMATIVE COVENANTS

Unless the Bank consents in writing, the Borrower covenants and agrees that,
until payment in full of the Notes and the complete performance of all
obligations hereunder and under any Related Agreement, they shall:

6.1 Financial Statements. Deliver to the Bank:

(a) monthly reports of the Borrower: within thirty (30) days after the close of
each calendar month, the Borrower shall furnish the Bank with:

(i) a statement, current as of the close of business on the last business day of
the preceding calendar month, setting forth (A) all receivables of the Borrower,
showing separately those receivables which are less than 30, 60 and 90 days old
from the due date, the value of each category of receivables, together with a
description of all liens, claims, encumbrances, setoffs, defenses and
counterclaims with respect thereto, and, (B) all Inventory of the Borrower
(including, without limitation, all Eligible Inventory) and the value thereof,
together with a description of all liens, claims, encumbrances, setoffs,
defenses and counterclaims with respect thereto, both statements certified by an
officer of the Borrower; and



--------------------------------------------------------------------------------

(ii) a Borrowing Base Certificate certified by an officer of the Borrower in the
form of Exhibit D annexed hereto;

(b) quarterly reports of the Borrower: within forty five (45) days after the
close of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, the Borrower shall furnish the Bank with:

(i) financial statements, including a balance sheet as of the close of such
quarter, and statements of income and retained earnings and cash flows for the
period then ended, prepared by the Borrower and certified by an officer of the
Borrower as accurate, true and complete;

(ii) a management prepared compliance certificate (in form acceptable to the
Bank) relative to the financial covenants set forth in Section 8 hereof.

(c) annual financial reports of the Borrower: within one hundred twenty
(120) days after the close of its fiscal year, the Borrower shall furnish the
Bank with the following: original, signed financial statements, including a
balance sheet as of the close of such year and statements of income and retained
earnings and cash flows for the year then ended, accompanied by a report
thereon, unqualified and audited in conformity with GAAP by a firm of
independent certified public accountants reasonably acceptable to the Bank
together with a management prepared compliance certificate (in form reasonably
acceptable to the Bank) relative to the financial covenants set forth in
Section 8 hereof; and

(d) additional information: no later than thirty (30) days after the Bank’s
written request, such information (not otherwise required to be delivered by
this Section 6.1) about the financial condition, business and operations of the
Borrower, as the Bank may, from time to time, reasonably request.

All financial statements delivered to the Bank shall be (if applicable)
consolidated.

6.2 Insurance. (a) Keep its properties insured against fire and other hazards
(so called “All Risk” coverage) in amounts and with companies reasonably
satisfactory to the Bank to the same extent and covering such risks as is
customary in the same or a similar business, but in no event in an amount less
than the full insurable value thereof, which policies shall name the Bank as
loss payee and/or mortgagee, as its interest may appear, (b) maintain public
liability coverage against claims for personal injuries or death, and
(c) maintain all worker’s compensation, employment or similar insurance as may
be required by applicable law. Such All Risk property insurance coverage shall
provide for a minimum of thirty (30) days’ written cancellation notice to the
Bank. The Borrower further agrees to deliver copies of certificates of insurance
for all of the aforesaid insurance policies to the Bank, and, upon request, to
provide the Bank with copies of the insurance policies. In the event of any loss
or damage exceeding deductible amounts to any of the Borrower’s assets,
including any collateral securing the Note, the Borrower shall give immediate
written notice to the Bank and to its insurers of such loss or damage and shall
promptly file proofs of loss with said insurers.

6.3 Compliance with Laws; Payment of Taxes and Other Liens. Comply with all
federal, state, county and municipal laws, rules, ordinances and regulations
applicable to the Borrower, its business or property, including without
limitation, those pertaining to



--------------------------------------------------------------------------------

or concerning the employment of labor, employee benefits, public health, safety
and the environment. The Borrower shall pay, or cause to be paid, all taxes,
assessments, governmental charges or levies, or claims for labor, supplies, rent
and other obligations made against it or its property which, if unpaid, might
become a lien or charge against it or its property, except liabilities being
contested in good faith and against which it shall maintain reserves in amount
and in form (book, cash, bond or otherwise) reasonably satisfactory to the Bank.

6.4 State of Organization. Not change its state of organization without prior
written consent of the Bank. It shall promptly give the Bank written notice of
any change in any of such addresses. All business records, including those
pertaining to all accounts and contract rights, shall be kept the States of New
York, Minnesota and Massachusetts, unless prior written notice of such change of
location is furnished to the Bank.

6.5 Inspection. Allow the Bank by or through any of its officers, agents,
attorneys, or accountants designated by it, for the purpose of ascertaining
whether or not each and every provision hereof and of any Related Agreement,
instrument or document is being performed and for the purpose of examining
assets and the records relating thereto, to enter its offices, and plants to
examine or inspect any of the properties, books and records or extracts
therefrom and to make copies thereof and to discuss the affairs, finances and
accounts thereof with it and its accountants, all at such reasonable times and
as often as the Bank may reasonably request. Notwithstanding the foregoing and
without limiting same, the Bank shall be permitted to conduct on-site field
exams, but, prior to the occurrence of an Event of Default, not more than twice
per calendar year.

6.6 Litigation. Promptly advise the Bank of the commencement of or threat of
litigation, including arbitration proceedings and any proceedings before any
governmental agency, which might have a Material Adverse Effect.

6.7 Notices of Environmental and Labor Actions and Claims. Immediately notify
the Bank in writing of (a) any enforcement, clean-up, removal or other action
instituted or threatened by any federal, state, county or municipal authority or
agency pursuant to any public health, safety or environmental laws, rules,
ordinances and regulations, (b) any and all claims made or threatened by any
third party against the Borrower or any real property owned or operated by it
relating either to the existence of, or damage, loss or injury from any toxic
substances or hazardous wastes or any other conditions constituting actual or
potential violations of such laws, rules, ordinances or regulations and (c) any
enforcement or compliance action, instituted or threatened or claim made or
threatened by any federal or state authority relating to the employment of labor
or employee benefits, which, in any of the foregoing cases, would have a
Material Adverse Effect.

6.8 Maintenance of Existence. Continue to conduct its business as presently
conducted, maintain its existence and maintain its properties in good repair,
working order and operating condition. The Borrower shall immediately notify the
Bank of any event causing material loss or unusual depreciation in the value of
its business assets and the amount of same.

6.9 Performance. Comply with all terms and conditions of this Agreement, the
Related Agreements and the Note and pay all debts before the same shall become
delinquent.



--------------------------------------------------------------------------------

SECTION 7. NEGATIVE COVENANTS

Unless the Bank consents in writing, the Borrower covenants and agrees that,
until (a) the expiration or termination of any obligation on the part of the
Bank to make an Advance and (b) payment in full of all of the Note and the
complete performance of all obligations hereunder and under any Related
Agreement, it shall not:

7.1 Encumbrances and Agreements Not to Pledge.

(a) Incur or permit to exist any lien, mortgage, security interest, pledge,
charge or other encumbrance against any of the Collateral, whether now owned or
hereafter acquired, except: (i) Permitted Liens as set forth on Schedule 4.11
hereto and liens in favor of the Bank; (ii) pledges or deposits in connection
with or to secure worker’s compensation and unemployment insurance; (iii) tax
liens which are being contested in good faith; (iv) purchase money security
interests securing Indebtedness permitted pursuant to Section 7.2(c) below, and
(v) liens, mortgages, security interests, pledges, charges or other encumbrances
in favor of the Bank or specifically permitted, in writing, by the Bank.

(b) Enter into or permit to exist any agreement, arrangement or understanding,
either oral or in writing, with any person or entity other than the Bank, which
restricts or prohibits the Borrower from incurring or permitting to exist any
lien, mortgage, security interest, pledge, charge or other encumbrance on all or
any portion of the Collateral.

7.2 Limitation on Indebtedness. Without the prior written consent of the Bank,
create or incur any indebtedness for borrowed money, become liable, either
actually or contingently, in respect of letters of credit or banker’s
acceptances or issue or sell any of its obligations, excluding, however, from
the operation of this covenant: (a) the Note and all other Indebtedness to the
Bank; (b) other Permitted Indebtedness as set forth in Schedule 7.2 and any
extensions or renewals thereof; (c) other Indebtedness up to an aggregate
maximum of $10,000,000.00; (d) Indebtedness incurred in the ordinary course of
business, and (e) contingent liabilities constituting Indebtedness which are
permitted pursuant to Section 7.4 below.

7.3 Disposition of Assets. Sell, lease, pledge, transfer or otherwise dispose of
all or any of the Collateral (other than the disposition of inventory in the
ordinary course of business as presently conducted), whether now owned or
hereafter acquired, except for Permitted Liens and liens or encumbrances
required or permitted hereby or by any Related Agreement.

7.4 Contingent Liabilities. Assume, guarantee, endorse or otherwise become
liable upon the obligations of any person, entity or corporation except by the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, except for guarantys or other
recourse provisions issued under the Borrower’s leasing program or private label
consumer credit program, up to an aggregate maximum liability of $10,000,000.00.

7.5 Consolidation, Merger, or Conversion. Merge, consolidate or convert with or
into any other corporation or entity; and, for the purposes of this Section 7.5,
the acquisition of all or substantially all of the assets, together with the
assumption of all or substantially all of the obligations and liabilities, of
any corporation or entity shall be deemed to be a consolidation with such
corporation or entity; provided, that this Section 7.5 shall not restrict the
ability of Borrower (a) to merge or consolidate with any of



--------------------------------------------------------------------------------

its Subsidiaries (other than Cybex UK), so long as the Borrower is the surviving
entity; or (b) to acquire (whether by merger or acquisition of stock or assets)
the assets or business of a third party, so long as (i) the line of business of
the person to be acquired is substantially the same line of business as the
principal business of the Borrower, (ii) immediately before and immediately
after giving pro forma effect to such acquisition, no Event of Default shall
have occurred and be continuing and the Borrower shall be in compliance with the
financial covenants set forth in Section 8 hereto, and (iii) the value of the
acquisition is equal to or less than $5,000,000.

7.6 Loans, Advances, Investments. Purchase or otherwise acquire any shares,
ownership interest or obligations of, or make loans or advances to, or
investments in, any individual, entity or corporation, except for investments in
direct obligations of the United States of America or certificates of deposit
(or similar investments) issued by the Bank and except for loans issued in
connection with the purchase of the Borrower’s products, up to an aggregate
maximum amount at any one time outstanding of $3,000,000.

7.7 Acquisition of Shares of Borrower. Purchase, acquire, redeem or retire, or
make any commitment to purchase, acquire, redeem or retire any of the shares or
other ownership interest of the Borrower, whether now or hereafter outstanding.

7.8 Dividends. [Intentionally Omitted.]

7.9 Transactions with Subsidiaries and Affiliates. Enter into, or be a party to,
any transaction with any Subsidiary or Affiliate (including, without limitation,
transactions involving the purchase, sale or exchange of property, the rendering
of services or the sale of stock) except in the ordinary course of business and
upon fair and reasonable terms no less favorable than would be obtained in a
comparable arm’s-length transaction with a person other than a Subsidiary or an
Affiliate.

7.10 Change of Name or Location. Change its name or conduct its business under
any trade name or style other than as hereinabove set forth or change its chief
executive office, place of business or the present location of its assets or
records relating thereto from those addresses hereinabove set forth, unless
first providing not less than 30 days prior written notice thereof to the Bank.

7.11 Subsidiaries. Acquire, form or dispose of any Subsidiary or acquire all or
substantially all or any material portion of the shares or other ownership
interest or assets of any other person, entity or corporation. Any Subsidiary
deemed to be material by the Bank shall, upon request of the Bank, execute and
deliver a guaranty (in the form of the Guaranty) of the Borrower’s liabilities
and obligations to the Bank.

7.12 Structure, Tax Classification. Make or consent to a material change in its
capital structure or convert into any other type of entity, or change an
election to be taxed under Subchapter C or Subchapter S, as applicable, of the
Internal Revenue Code.

7.13 Management, Accounting Methods. Make or consent to a material change in the
management of the Borrower or in the manner in which the business of the
Borrower is conducted or in its method of accounting.



--------------------------------------------------------------------------------

7.14 Use of Property. Allow any business or activity to be conducted on real
property owned or occupied by it that uses, manufactures, treats, stores or
disposes of any toxic substances or hazardous wastes which are prohibited or
regulated under any public health, safety or environmental law, rule, ordinance
or regulation or contrary to the provisions of any insurance policy, except in
compliance with all applicable laws, ordinances and regulations with respect
thereto.

SECTION 8. FINANCIAL COVENANTS

Unless the Bank consents in writing, the Borrower covenants and agrees that,
until (a) the expiration or termination of any obligation on the part of the
Bank to make an Advance and (b) payment in full of the Notes and the complete
performance of all obligations hereunder and under any Related Agreement:

8.1 Calculation of Financial Covenants. The calculation of the financial
covenants set forth in this Section 8 shall be measured against the financial
statements required to be delivered to the Bank pursuant to Section 6.1 of this
Agreement. The initial measurement of the financial covenants set forth in
Sections 8.2, 8.3 below shall be June 30, 2008.

8.2 Debt Service Coverage Ratio. The Borrower shall not permit its Debt Service
Coverage Ratio to be less than the ratio of 1.20 to 1.0, such Debt Service
Coverage Ratio being measured quarterly, on a trailing twelve (12) month basis,
as of the final day of each fiscal quarter.

8.3 Leverage Ratio. The Borrower shall not permit its Leverage Ratio to exceed
3.00 to 1.00, such Leverage Ratio being measured quarterly, on a trailing twelve
(12) month basis as of the final day of each fiscal quarter of Borrower.

SECTION 9. EVENTS OF DEFAULT: REMEDIES

If any one or more of the following events (“Events of Default,” or, if giving
of notice or the lapse of time or both is required, then, prior to such notice
and lapse of time, “Defaults”) shall occur:

9.1 (a) Failure to pay the principal of or interest on the Note, or to pay any
amounts due under any Hedging Contracts, when due, or to pay any amount when due
relating to other Indebtedness owing by the Borrower to Bank, now existing or
hereinafter incurred, whether direct or contingent within five (5) Business Days
of when due, or (b) any Related Agreement ceases to be in full force and effect
or any party to any Related Agreement notifies the Bank that such party has no
continuing obligation to pay or perform its obligations thereunder in accordance
with the terms of the applicable Related Agreement, or (c) failure by the
Borrower to observe, perform or achieve any covenant contained in Sections 6, 7
or 8 hereof;

9.2 Failure by the Borrower to perform any other act, duty, obligation or other
agreement of Borrower of a non-monetary nature contained in this Agreement, the
Note or such Related Agreement and not otherwise constituting an Event of
Default hereunder and such failure continues for twenty (20) days after notice
thereof (unless a shorter period of time is provided in such Loan Document, in
which event, such shorter time period shall apply); or



--------------------------------------------------------------------------------

9.3 Any representation or warranty made by the Borrower herein or in any Related
Agreement, or any statement, certificate or other data furnished by the Borrower
in connection herewith or with any Related Agreement, proves at any time to be
incorrect in any material respect; or

9.4 A judgment or judgments for the payment of money in excess of $250,000.00
shall be rendered against the Borrower or any Subsidiary, and any such judgment
shall remain unsatisfied and in effect for any period of thirty (30) consecutive
days without a stay of execution (but, with respect to a Subsidiary other than
Cybex UK, only if such event would have a Material Adverse Effect on Borrower);
or

9.5 Any levy, seizure, attachment, garnishment, execution or similar process
shall be issued or levied on any of the Borrower’s or Subsidiary’s property and
is not dismissed, bonded over or otherwise addressed in a manner satisfactory to
the Bank within thirty (30) days thereof (but, with respect to a Subsidiary
other than Cybex UK, only if such event would have a Material Adverse Effect on
Borrower); or

9.6 The Borrower or any Subsidiary shall (a) apply for or consent to the
appointment of a receiver, conservator, trustee or liquidator of all or a
substantial part of any of its assets; (b) be unable, or admit in writing its
inability, to pay its debts as they mature; (c) file or permit the filing of any
petition or case for arrangement, reorganization, or the like under any
insolvency or bankruptcy law, or the adjudication of it as a bankrupt, or the
making of an assignment for the benefit of creditors or the consenting to any
form of arrangement for the satisfaction, settlement or delay of debt or the
appointment of a receiver for all or any part of its properties; or (d) take any
action for the purpose of effecting any of the foregoing (but, with respect to a
Subsidiary other than Cybex UK, only if such event would have a Material Adverse
Effect on Borrower); or

9.7 An order, judgment or decree shall be entered, or a case shall be commenced,
against the Borrower or any Subsidiary, without the application, approval or
consent of the Borrower or such Subsidiary by or in any court of competent
jurisdiction, approving a petition or permitting the commencement of a case
seeking reorganization or liquidation of the Borrower or such Subsidiary or
appointing a receiver, trustee, conservator or liquidator of the Borrower or
such Subsidiary with respect to all or a substantial part of its assets and the
Borrower or such Subsidiary, by any act, indicates its approval thereof, consent
thereto, or acquiescence therein, and such order, judgment, decree or case shall
continue unstayed and in effect for any period of sixty (60) consecutive days
(but, with respect to a Subsidiary other than Cybex UK, only if such event would
have a Material Adverse Effect on Borrower); or

9.8 The Borrower or any Subsidiary shall dissolve or liquidate, or be dissolved
or liquidated, or cease to legally exist, or merge, consolidate or convert, or
be merged, consolidated or converted with or into any other corporation or
entity (but, with respect to a Subsidiary other than Cybex UK, only if such
event would have a Material Adverse Effect on Borrower); or

9.9 The suspension of business for any reason other than strike, casualty or
cause beyond the Borrower’s control and in the event of such suspension for
cause beyond the Borrower’s control, failure to resume operations as soon as
reasonably possible; or



--------------------------------------------------------------------------------

9.10 Participation in any illegal activity or in any activity, whether or not
related to the business of the Borrower, that may subject the assets of the
Borrower to (i) a restraining order or any form of injunction issued by any
federal or state court, or (ii) seizure, forfeiture or confiscation by any
federal or state governmental instrumentality; or

9.11 Failure by the Borrower or any Subsidiary to pay any other Indebtedness or
obligation to a Person other than the Bank in excess of $500,000.00, whether
contingent or otherwise, which failure continues beyond any applicable grace or
cure periods, or if any such other Indebtedness or obligation shall be
accelerated unless the reason for such acceleration is being contested in good
faith and the Borrower has set aside funds or posted a bond to the reasonable
satisfaction of the Bank sufficient to satisfy such contested amounts (but, with
respect to a Subsidiary other than Cybex UK, only if such event would have a
Material Adverse Effect on Borrower); or

9.12 [Intentionally Omitted.]

then, and in any such event, the Bank may, by notice in writing to the Borrower,
accelerate the Note, declare the then outstanding principal balance and all
interest accrued on the Note and the other Related Agreements and all applicable
late and other charges and all other liabilities and obligations of the Borrower
to the Bank to be, and they shall thereupon forthwith become, immediately due
and payable, without presentment or demand for payment, notice of non-payment,
protest or any other notice or demand of any kind, all of which are expressly
waived by the Borrower; provided, that upon the occurrence of any Event of
Default described in Section 9.6 or Section 9.7 above, all such amounts shall
become immediately due and payable automatically and without the requirement of
notice from the Bank.

If any one or more of the Events of Default specified in Sections 9.6 or 9.7
shall occur, any right of Borrower to obtain additional loans from Bank shall
forthwith terminate and the Bank shall be relieved of all further obligations to
make any Advances to the Borrower pursuant to Section 2 without notice to the
Borrower, and the Bank shall be relieved of all further obligations to issue,
extend or renew letters of credit. If any other Event of Default shall have
occurred and be continuing, the Bank may by notice to the Borrower, terminate
the unused portions of the Loan, and upon such notice being given such unused
portions of the Loan shall terminate immediately and the Bank shall be relieved
of all further obligations to make any Advances, and the Bank also shall be
relieved of all further obligations to issue, extend or renew letters of credit.

The Bank, or affiliates of the Bank, have, or may in the future, enter into
financial arrangements with or extend financial accommodations in favor of the
Borrower, Affiliates and/or Subsidiaries (each a “Related Loan Facility” and
collectively, the “Related Loan Facilities”). As a condition and in
consideration of the Bank entering into the Revolving Credit Facility, Borrower
agrees that the occurrence of any event of default with respect to any of the
Related Loan Facilities or with respect to any other liability and/or obligation
which any of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower may have to the Bank, now existing or hereafter arising, shall
constitute an Event of Default hereunder whereupon, in addition to and without
limiting any other rights and remedies of the Bank, the Bank, at Bank’s option,
may, by notice in writing to the Borrower, terminate all obligations to make any
further Advances under the Revolving Credit Facility and all amounts due under
the Revolving Credit Facility shall be immediately due and payable, without
presentment or demand for payment, notice of non-payment, protest or any other
notice or demand of any kind, all of which are expressly waived by the Borrower,
notwithstanding anything to the contrary contained in any of the Related
Agreements.



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Waivers.

(a) The Borrower hereby waives presentment, demand, notice, protest, notice of
acceptance of this Agreement, notices of advances made, credit extended,
collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to this
Agreement, the Related Agreements, the Note and any collateral now or hereafter
securing the Note, the Borrower assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of any collateral now or hereafter securing the Note, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payments thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Bank may deem advisable. The Bank shall have no duty as to the collection or
protection of any collateral now or hereafter securing the Note or any income
thereon, nor as to the preservation of rights against prior parties, nor as to
the preservation of any rights pertaining thereto beyond the safe custody
thereof. The Bank may exercise its rights with respect to any collateral without
resorting or regard to other collateral now or hereafter securing the Note or
sources of reimbursement for liability. The Bank shall not be deemed to have
waived any of its rights upon or under any document or agreement relating to the
liabilities of the Borrower or any collateral now or hereafter securing any such
liabilities unless such waiver be in writing and signed by the Bank. No delay or
omission on the part of the Bank in exercising any right shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
be construed as a bar to or waiver of any right on any future occasion. The Bank
may revoke any permission or waiver previously granted to the Borrower, such
revocation shall be effective whether given orally or in writing. All rights and
remedies of the Bank with respect to this Agreement, the Related Agreements, the
Note or any collateral now or hereafter securing the Note, whether evidenced
hereby or by any other instrument or document, shall be cumulative and may be
exercised singularly or concurrently.

(b) WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG THE BANK AND ANY BORROWER ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH, THIS AGREEMENT, THE NOTE, THE RELATED AGREEMENTS OR THE
TRANSACTIONS RELATED THERETO.



--------------------------------------------------------------------------------

(c) The Borrower acknowledges that the transaction of which this Agreement is a
part is a commercial transaction.

10.2 Notices. All notices, requests or demands to or upon a party to this
Agreement shall be given or made by the other party hereto in writing, directed
to the applicable party at the addresses indicated below or to such other
addresses as such addressee may have designated in writing to the other party
hereto. No other method of giving any notice, request or demand is hereby
precluded.

 

If to the Bank:   RBS Citizens, National Association   28 State Street   Boston,
Massachusetts 02109   Attn: Mr. David J. Bugbee With a copy to:   Seyfarth Shaw,
LLP   World Trade Center East   Two Seaport Lane, 3rd Floor   Boston, MA
02210-2028   Attn: Christopher P. Chappell, Esquire If to the Borrower:   Cybex
International, Inc.   10 Trotter Drive   Medway, Massachusetts 02053   Attn: Mr.
Arthur W. Hicks, Jr. With a copy to:   Archer & Greiner, P.C.   One Centennial
Square   Haddonfield, New Jersey 08033   Attention: James Carll, Esquire

Except as otherwise provided herein, whenever it is provided herein that any
notice, demand, request, consent, approval, declaration or other communication
shall or may be given to or served upon any of the parties by any other parties,
or whenever any of the parties desires to give or serve upon any other parties
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be deemed to have been validly served, given or delivered
(a) upon the earlier of actual receipt or refusal of delivery, (b) upon
transmission, when sent by telecopy or other similar facsimile transmission
(with such telecopy or facsimile promptly confirmed by delivery of a copy as
otherwise provided in this Section 10.2), (c) one (1) Business Day after deposit
with a reputable overnight courier with all charges prepaid, or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
in this Section 10.2 or to such other address (or facsimile number) as may be
substituted by notice given as herein provided. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice. Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any party
caused as a result of substitution of counsel or such party’s change of address,
telecopy or facsimile and such party’s failure to notify the parties hereto of
such change shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.



--------------------------------------------------------------------------------

10.3 Expenses; Additional Documents. The Borrower will pay all taxes levied or
assessed upon the principal sum of the Advances made against the Bank and all
costs and expenses arising out of the preparation, collection and/or other
enforcement of this Agreement, the Related Agreements, the Note, or of any
collateral or security interest now or hereafter granted to secure the Note or
security interest or lien granted under any Related Agreement (including,
without limitation, counsels’ reasonable fees). The Borrower shall reimburse the
Bank upon demand for the costs of any field exam and appraisal. The Borrower
will, from time to time, at its expense, execute and deliver to the Bank all
such other and further instruments and documents and take or cause to be taken
all such other and future action as the Bank shall request in order to effect
and confirm or vest more securely all rights contemplated by this Agreement or
any Related Agreement.

10.4 Pledge To The Federal Reserve. The Bank may at any time pledge all or any
portion of its rights under this Agreement, the Note, or the Related Agreements
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or enforcement
thereof shall release the Bank from its obligations under any of the loan
documents.

10.5 Replacement of Documents. Upon receipt of an affidavit of an officer of the
Bank and indemnification as to the loss, theft, destruction or mutilation of the
Note (or either of them) or any Related Agreement which is not of public record,
and, in the case of any such loss, theft, destruction or mutilation, upon
cancellation of the Note or other Related Agreement, the Borrower will issue, in
lieu thereof, a replacement Note or other agreement in the same principal amount
thereof and otherwise of like tenor.

10.6 Indemnification. The Borrower shall indemnify, defend, and hold the Bank
and any employee, officer, or agent of the Bank (each, an “Indemnified Person”)
harmless of and from any claim brought or threatened against any Indemnified
Person by the Borrower, or any endorser of the Note, or any other person (as
well as from attorneys’ reasonable fees and expenses in connection therewith) on
account of the Bank’s relationship with the Borrower, or any endorser of the
Note (each of which may be defended, compromised, settled, or pursued by the
Indemnified Person with counsel of the Bank’s selection, but at the expense of
the Borrower) other than any claim as to which a final determination is made in
a judicial proceeding (in which the Bank and any other Indemnified Person has
had an opportunity to be heard), which determination includes a specific finding
that the Indemnified Person seeking indemnification had breached this Agreement
or acted in a grossly negligent manner or in actual bad faith.

The Borrower agrees to defend, indemnify and hold harmless the Bank and any
participants, successors or assigns of the Bank and the officers, directors,
employees, counsel and agents and each of them from and against any and all
losses, claims, liabilities, asserted liabilities, costs and expenses,
including, without limitation, costs of litigation and attorneys’ reasonable
fees incurred in connection with any and all claims or proceedings for bodily
injury, property damage, abatement or remediation, environmental damage or
impairment or any other injury or damage (including all foreseeable and
unforeseeable consequential damage) or any diminution in value of any collateral
resulting from or relating, directly or indirectly, to (a) any release,
spilling, leaking, migrating,



--------------------------------------------------------------------------------

discharging, escaping, leaching, dumping or disposing (hereinafter, a “Release”)
into the environment of any toxic substances or hazardous wastes (actual or
threatened), a threatened Release, the existence or removal of any toxic
substances or hazardous wastes on, into, from, through or under any real
property owned or operated by the Borrower (whether or not such Release was
caused by the Borrower or any Affiliate, a tenant, subtenant, prior owner or
tenant or any other person and whether or not the alleged liability is
attributable to the handling, storage, generation, transportation or disposal of
toxic substances or hazardous wastes or the mere presence of such toxic
substances or hazardous wastes) or (b) the breach or alleged breach by the
Borrower of any federal, state or local law or regulation concerning public
health, safety or the environment with respect to any real property owned or
operated by the Borrower and/or any business conducted thereon. It is
acknowledged and agreed that the scope of this indemnity shall not include
damages suffered by the Bank due solely to its own gross negligence or willful
misconduct, except that this indemnification shall not be applicable to any
conditions resulting from a Release occurring through no fault of the Borrower
following the Bank’s taking possession of the Borrower’s property.

10.7 Lien and Set Off. The Borrower hereby grants to the Bank, a lien, security
interest and right of setoff as security for all liabilities and obligations to
Bank, whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of the Bank or any entity under the control of RBS
Citizens, National Association or in transit to any of them. The Bank may set
off the same or any part thereof at any time without demand or notice and apply
the same to any liability or obligation of the Borrower of the adequacy of any
other collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE THE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE NOTES, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLE WAIVED.

10.8 Payments. All payments made by the Borrower to the Bank shall be in lawful
money of the United States in immediately available funds. The Bank is
authorized (but not required) to charge principal and interest and all other
amounts due hereunder, under any Related Agreement and under the Note to any
account of the Borrower when and as it becomes due.

10.9 Governing Law. This Agreement, the Related Agreements and the rights and
obligations of the parties hereunder and thereunder shall be construed and
interpreted in accordance with the laws of The Commonwealth of Massachusetts.
The Borrower agrees that the execution of this Agreement, the Note, and Related
Agreements and the performance of the Borrower’s obligations hereunder and
thereunder shall be deemed to have a situs in The Commonwealth of Massachusetts,
and the Borrower shall be subject to the personal jurisdiction of the courts of
the Commonwealth of Massachusetts with respect to any action the Bank or its
successors or assigns may commence hereunder or thereunder. Accordingly, the
Borrower hereby specifically and irrevocably consents to the jurisdiction of the
courts of the Commonwealth of Massachusetts with respect to all matters
concerning this Agreement, the Note, Related Agreements, or the enforcement of
any of the foregoing.

10.10 Survival of Representations. All representations, warranties, covenants
and agreements herein contained or made in writing in connection with this
Agreement shall survive the execution and delivery of the Note, shall continue
in full force and effect until all amounts payable on account of the Note, the
Related Agreements and this Agreement shall have been paid in full and this
Agreement has been terminated by the Bank.



--------------------------------------------------------------------------------

10.11 Severability. If any provision of this Agreement shall to any extent be
held invalid or unenforceable, then only such provision shall be deemed
ineffective and the remainder of this Agreement shall not be affected.

10.12 Integration; Modifications. This Agreement is intended by the parties as
the final, complete and exclusive statement of the transactions evidenced by
this Agreement and supercede all oral statements and prior writings, with
respect thereto. No modification or amendment hereof shall be effective unless
the same shall be in writing and signed by the parties hereto.

10.13 Assignments. The Borrower may not assign any of its obligations hereunder
or under any Related Agreement to any person without the prior written consent
of the Bank. The Bank may, without notice to or consent of the Borrower, or any
other person, sell, assign, grant a participation in or otherwise dispose of all
or any portion of the Note, this Agreement and the Related Agreements to one or
more banks or other financial institutions. In connection therewith, the Bank
may disclose to a prospective purchaser, assignee, participant or transferee,
any information possessed by the Bank relating to the Borrower, the Loans and
the collateral securing same.

10.14 Participations. Bank shall have the unrestricted right at any time and
from time to time, and without the consent or notice to Borrower to grant to one
or more institutions or other persons (each a “Participant”) participating
interests in Bank’s obligations to lend hereunder and/or any or all of the Loans
held by Bank hereunder (in each instance, a “Participation”). In the event of
any such grant by Bank of a participating interest to a Participant, whether or
not upon notice to Borrower, Bank shall remain responsible for the performance
of its obligations hereunder and Borrower shall continue to deal solely and
directly with Bank in connection with Bank’s rights and obligations hereunder.
Bank shall furnish any information concerning Borrower in its possession from
time to time to any prospective assignees and Participants, provided that Bank
shall require any such prospective assignee or Participant to maintain the
confidentiality of such information.

10.15 Capital Adequacy; Increased Costs; Illegality.

(a) If the Bank shall have determined that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by the Bank
with any request or directive regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law), in each case,
adopted after the date hereof from any central bank or other governmental
authority will increase or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by the Bank and
thereby reducing the rate of return on the Bank’s capital as a consequence of
its obligations hereunder, then the Borrower shall from time to time upon ten
(10) days’ written demand by the Bank pay to the Bank, additional amounts
sufficient to compensate the Bank for such reduction. A certificate as to the
amount of that reduction and showing the basis of the computation thereof
submitted by the Bank to the Borrower shall, absent manifest error, be final,
conclusive and binding for all purposes. The Bank shall allocate the effect of
such reduction among its customers in good faith.



--------------------------------------------------------------------------------

(b) If, due to either (i) the enactment of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), in each case adopted after
the date hereof, there shall be any increase in the cost to the Bank of agreeing
to make or making, funding or maintaining any Advance, then the Borrower shall
from time to time, upon ten (10) days’ written demand by the Bank pay to the
Bank additional amounts sufficient to compensate the Bank for such increased
cost. A certificate as to the amount of such increased cost, submitted to the
Borrower by the Bank, shall be conclusive and binding on Borrower for all
purposes, absent manifest error. The Bank agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, the Bank shall, to the extent not
inconsistent with the Bank’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrower pursuant to this Section 10.15. The Bank shall
allocate such increased costs among its customers in good faith.

10.16 Transaction in Best Interests of Borrower; Consideration. The transaction
evidenced by this Agreement, the Note and the Related Agreements is in the best
interests of the Borrower, its Subsidiaries and the creditors of such persons.

10.17 Advice of Counsel. Each of the parties represents to each other party
hereto that it has reviewed and discussed this Agreement with its counsel.

10.18 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

10.19 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Borrower, the Bank and their respective successors
and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as a sealed instrument as of the day and year first above written.

 

Witness     BORROWER     Cybex International, Inc.

/s/ James H. Carll

    By:  

/s/ Arthur W. Hicks, Jr.

Print Name: James H. Carll     Name:   Arthur W. Hicks, Jr.     Title:  
President Witness:     BANK     RBS Citizens, National Association

/s/ Nanette Capine Halpiu

    By:  

/s/ David J. Bugbee

Print Name: Nanette Capine Halpiu     Name:   David J. Bugbee     Title:  
Senior Vice President



--------------------------------------------------------------------------------

List of Schedules and Exhibits:

 

Exhibit A -

  Form of Revolving Credit Note

Exhibit B -

  Form of Loan Request

Exhibit C -

  Notice of Rate Selection

Exhibit D -

  Form of Borrowing Base Certificate

Schedule 4.3 -

  Financial Statements

Schedule 4.6 -

  Litigation

Schedule 4.7 -

  Subsidiaries

Schedule 4.11 -

  Permitted Liens

Schedule 4.12 -

  Business Names

Schedule 4.13 -

  Locations

Schedule 4.16 -

  Notices of Environmental Problems

Schedule 4.19 -

  Insurance

Schedule 5.1(e) -

  Subordinated Debt

Schedule 7.2 -

  Permitted Indebtedness



--------------------------------------------------------------------------------

Exhibit A

Form of Revolving Credit Note

Please see attached.



--------------------------------------------------------------------------------

Exhibit B

Form of Loan Request

                 , 200  

RBS Citizens, National Association

28 State Street

Boston, Massachusetts 02109

Attention:                     

RE: RBS Citizens, National Association/Cybex International, Inc.

Dear Sir:

This Loan Request is submitted by Cybex International, Inc. (the “Borrower”) to
RBS Citizens, National Association (the “Bank”) pursuant to that certain Credit
Agreement dated July __, 2008 by and between the Borrower and the Bank (the
“Credit Agreement”) in order to induce the Bank to make the Advance requested.
Capitalized terms not otherwise defined herein shall have the meaning given such
term in the Credit Agreement.

 

(i) This is a request for an Advance under the Revolving Credit Facility.

 

(ii) The amount of Advance requested, for which Borrower is eligible to borrow,
is $                    .

 

(iii) The requested Advance is to accrue interest (from the interest rate
options as set forth in the Credit Agreement) as a:

 

Select one:   

 

   Prime Rate Loan;   

 

   LIBOR Advantage Rate Loan; or   

 

   LIBOR Rate Loan

and, in the case of a LIBOR Rate Loan, the applicable interest period is
                     months.

 

(iv) Requested date on which Advance is to be made:                     .

 

(v) At the time of the Advance, the Borrower hereby certifies and warrants that
it is in compliance with all covenants as provided for in the Credit Agreement.



--------------------------------------------------------------------------------

Executed as an instrument under seal on this      day of             , 200    .

 

BORROWER Cybex International, Inc. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit C

Notice of Rate Selection

                 , 200  

RBS Citizens, National Association

28 State Street

Boston, Massachusetts 02109

Attention:                     

RE: RBS Citizens, National Association/Cybex International, Inc.

Dear Sir:

Reference is hereby made to a certain Credit Agreement dated July __, 2008 (the
“Credit Agreement”) by and between RBS Citizens, National Association (the
“Bank”) and Cybex International, Inc. (the “Borrower”). Capitalized terms used
herein which are not otherwise specifically defined shall have the same meaning
herein as given such term in the Credit Agreement.

 

(i) This Notice is given to the Bank to advise of the Borrower’s selection of an
interest rate with respect to an Advance already made in the principal amount of
$                                          under the Revolving Credit Facility.

 

(ii) Interest Rate selection:

 

Select one:   

 

   LIBOR Advantage Rate Loan;   

 

   LIBOR Rate Loan; or   

 

   Prime Rate Loan

and, in the case of a LIBOR Rate Loan, the applicable Interest Period is
                     months.

 

(iii) Effective date of change:                     .

Executed as an instrument under seal on this      day of             , 200  .

 

BORROWER Cybex International, Inc. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit D

Form of Borrowing Base Certificate



--------------------------------------------------------------------------------

SCHEDULE 4.3

Financial Statements



--------------------------------------------------------------------------------

SCHEDULE 4.6

Litigation

None



--------------------------------------------------------------------------------

SCHEDULE 4.7

Subsidiaries

 

  Cybex Capital Corporation      New York      Cybex Fitness Gerate Vertriebs,
GmbH      Germany      Cybex International UK Ltd.      United Kingdom     
Cybex Hong Kong Limited      Hong Kong   



--------------------------------------------------------------------------------

SCHEDULE 4.11

Permitted Liens

See Attached



--------------------------------------------------------------------------------

SCHEDULE 4.12

Business Name(s)

None



--------------------------------------------------------------------------------

SCHEDULE 4.13

Locations

1975 24th Avenue SW, Owatonna, MN

320 Norwood Park South, Norwood, MA



--------------------------------------------------------------------------------

SCHEDULE 4.16

Notices of Environmental Problems

None



--------------------------------------------------------------------------------

SCHEDULE 4.19

Insurance

See Attached



--------------------------------------------------------------------------------

SCHEDULE 5.1(e)

Subordinated Debt

None



--------------------------------------------------------------------------------

SCHEDULE 7.2

Permitted Indebtedness

Wachovia Bank, National Association

$3,000,000.00 Term Loan, Outstanding as of June 30, 2008 $0.00. Maturity Date
January 1, 2014.

$7,000,000.00 Term Loan, Outstanding as of June 30, 2008 $4,665,961.00. Maturity
Date March 1, 2013

Citizens Bank of Massachusetts

$13,000,000.00 Real Estate Loan, Outstanding as June 30, 2008 $12,523,333.00.
Maturity Date July 2, 2014.

United Leasing — Capital Leases

Vertical Machine Outstanding as June 30, 2008 $25,948.46. Maturity Date
April 30, 2009.

Robotic Weld Cell Outstanding as of June 30, 2008 $22,250.84. Maturity Date
April 30, 2009.

2004 Ford Van Outstanding as of June 30, 2008 $4,984.29. Maturity Date May 22,
2009.